IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1668-10


ALBERTO GARCIA, Appellant
 


v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRD COURT OF APPEALS

TRAVIS COUNTY



Per curiam.  Keasler and Hervey, JJ., dissent.

O R D E R


	The petition for discretionary review violates Rules of Appellate Procedure 68.4(i) &
9.3(b), because it does not contain a complete copy of the opinion of the court of appeals and
11 copies are not included with the original petition.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: April 13, 2011 
Do Not Publish